Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/07/2022.
Claims 1-2, 10-11 have been amended.
Claims 21-26 have been added.
Claims 7-9 and 15-16 have been canceled.
Claims 1-6, 10-14 and 17-31   are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 02/07/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “Claim 1 does not recite a mathematical concept. According to the 2019 Revised Guidance, "[a] claim does not recite a mathematical concept... if it is only based on or involves a mathematical concept." This guidance is applicable to the present application. For instance, although claim 1 may use mathematical concepts, claim 1 does not recite a mathematical concept. Rather, any limitations in claim 1 that involve mathematical concepts- serve to "reduce iterative computational efforts during advertisement campaign lift calculations which frees up processing resources and system memory and, thus, improves power consumption of the system." See Specification, para. [0012] (emphasis added) (page 2/12)”. 
Examiner disagrees.  Claim 1 recites the limitation of “ a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and a lift calculator to calculate  (i.e. a mathematical concept) a lift value  (i.e. a mathematical concept) for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit.
Thus, claim 1 does recite a mathematical concept, other wise how the result of “reduce iterative computational efforts during advertisement campaign lift Claim 1 recites the limitations of: calculations which frees up processing resources and system memory and, thus, improves power consumption of the system”  would have achieved.  
Therefore, as stated previously and in the rejection below.  Claim 1 recites the abstract idea of: reduce iterative computation efforts for an advertisement campaign.  
 As best understood by the Examiner, the limitations that set forth this abstract idea are: "a buyer type determiner to determine a first group type and a second group type, the first and second group types associated with user identifiers corresponding to purchase instances, the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors; a holdout group identifier to identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign; and a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people ( including teaching and following rules).  The claims are also directed to mathematical concepts.
  	Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “For instance, although claim 1 may use mathematical concepts, claim 1 does not recite a mathematical concept. Rather, any limitations in claim 1 that involve mathematical concepts U.S. Application No. 17/000,041Response to Office Action Dated October 7, 2021serve to "reduce iterative computational efforts during advertisement campaign lift calculations which frees up processing resources and system memory and, thus, improves power consumption of the system." See Specification, para. [0012] (emphasis added) (page 2/12)”. 
Examiner disagrees.  Claim 1 recites the limitation of “ a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and a lift calculator to calculate  (i.e. a mathematical concept) a lift value  (i.e. a mathematical concept) for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit. 
Furthermore, as stated by the Applicant above, and the specification “any limitations in claim 1 that involve mathematical concepts U.S. Application No. 17/000,041Response to Office Action Dated October 7, 2021serve to "reduce iterative computational efforts during advertisement campaign lift calculations which frees up processing resources and system memory and, thus, improves power consumption of the system (paragraph 12)”.  Such teaching of the specification fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Thus, the additional element “an apparatus and logic circuit”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (provide technical benefits in the industry of market research)) and not in the operations of any additional elements or technology.
	Accordingly, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “claim 1 also does not recite a method of organizing human activity. The claimed subject matter improves the technical field of market research analytics with respect to determining holdouts for an advertisement campaign across buyer group types and/or households and corresponding lift for the advertisement campaign. However, claim 1 is not managing personal behavior or relationships or interactions between people. Although the claims of the instant application provide technical benefits in the industry of market research, this does not render the claims as directed to managing personal behavior or relationships or interactions between people and/or teaching and following rules as alleged by the Office action. Accordingly, claim 1 is not directed to an abstract idea and, instead, contains patent eligible subject matter. Claim 1 is, therefore, patent eligible at Prong One of Revised Step 2A (page 3/12)”. 
Examiner disagrees.  claim 1 recites the limitations of :a buyer type determiner to determine a first group type and a second group type (i.e. managing personal behavior or relationships or interactions between people), the first and second group types associated with user identifiers corresponding to purchase instances (i.e. managing personal behavior or relationships or interactions between people) , the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors (i.e. managing personal behavior or relationships or interactions between people); a holdout group identifier to identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign (i.e. managing personal behavior or relationships or interactions between people); and a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type (i.e. mathematics concept).
Here the claimed limitations of claims 1-20 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Thus, the additional element “an apparatus and logic circuit”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (provide technical benefits in the industry of market research)) and not in the operations of any additional elements or technology.
	Accordingly, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “Claim 1 expressly provides for the technical improvement of reducing the computational burden in calculating lift (e.g., a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group and the second holdout group to a same holdout ratio of households) and, thus, sets forth a practical application with respect to calculating lift to evaluate a marketing campaign. Accordingly, because claim 1 is patent eligible under Step 2A of the Alice test, there is no need to proceed to Step 2B. Withdrawal of the 35 U.S.C. § 101 rejections of independent claim 1 and all claims depending therefrom is respectfully requested (page 4/12)”. 
Examiner disagrees.  claim 1 recites the limitations of :a buyer type determiner to determine a first group type and a second group type (i.e. managing personal behavior or relationships or interactions between people), the first and second group types associated with user identifiers corresponding to purchase instances (i.e. managing personal behavior or relationships or interactions between people) , the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors (i.e. managing personal behavior or relationships or interactions between people); a holdout group identifier to identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign (i.e. managing personal behavior or relationships or interactions between people); and a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type (i.e. mathematics concept).
Here the claimed limitations of claims 1-20 fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Thus, the additional element “an apparatus and logic circuit”, is considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.  
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (calculating lift to evaluate a marketing campaign)) and not in the operations of any additional elements or technology.
	Accordingly, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
Applicant argues that “claim 1 provides a distinct improvement over known advertisement campaign modeling and evaluating techniques. Accordingly, independent claim 1 and all claims depending therefrom are directed to statutory subject matter in compliance with 35 U.S.C. § 101 under step 2A and 2B of the Alice test.  Likewise, independent claims 10 and 17, and all claims depending respectively therefrom, set forth patent eligible subject matter under the 2019 Revised Guidance. Withdrawal of the § 101 rejections of independent claims 1, 10, and 17, and all claims depending respectively therefrom, is requested (page 7/12)”. 
Examiner disagrees. Examiner asserts that the rejection of claims under 35 USC 101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Accordingly, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
With regard to claims 8-9 and 16 rejection under 35 USC § 112 first paragraph as allegedly failing to comply with the written description requirement.  Applicant has canceled the claims.  therefore, the claim rejection of claims 8-9 and 16 under 35 USC § 112 first paragraph as allegedly failing to comply with the written description requirement is withdrawn.
With regard to claims 1-9 under 35 U.S.C. § 112(b) second paragraph as allegedly indefinite.  Applicant has amended the claims.  therefore, the claim rejection of claims 1-9 under 35 U.S.C. § 112(b) second paragraph as allegedly indefinite is withdrawn.
With regard to claims 1-20 rejection under 35 U.S.C. § 102(b), Applicant arguments are considered, but they are moot based on the new ground of rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-14, 17-31  are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-9 are nominally directed to an apparatus  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of: reduce iterative computation efforts for an advertisement campaign.   As best understood by the Examiner, the limitations that set forth this abstract idea are: "a buyer type determiner to determine a first group type and a second group type, the first and second group types associated with user identifiers corresponding to purchase instances, the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors; a holdout group identifier to identify (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign; and a ratio constrainer to reduce computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people ( including teaching and following rules).  The claims are also directed to mathematical concepts ( mathematical relationships).  
Step 2AProng 2: The additional elements “apparatus”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (apparatus) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-9 do not add significantly more. 
The dependent claims 2-9 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 10-14 and 17-31 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-6, 10-14, 17-31  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruich et al, US Pub No: 2014/0114745 A1 in view of  Wood, US Pub No: 2017/0236135 A1.

Claims 1, 10 and 17,  Bruich discloses:
determining a first group type and a second group type, the first and second group types associated with user identifiers corresponding to purchase instances, the user identifiers of the first group type indicative of a first threshold of purchase behaviors, and the user identifiers of the second group type indicative of a second threshold of purchase behaviors (see at least paragraph 24 (he user profile may also maintain information indicating different social network connections (e.g., friends, family members) for a user. For example, a first user can accept requests from other users of the social networking system to become connections of the first user. After the first user accepts the requests, the social networking system may store information indicating those other users to which the user is now connected in the social networking system in the first user's profile);
 identifying (a) a first holdout group of the user identifiers of the first group type and (b) a second holdout group of the user identifiers of the second group type, the first and second holdout groups indicative of candidate user identifiers to be prevented from exposure to the advertisement campaign  (see at least paragraphs 24-25 (a social networking system can be configured to observe the actions or behaviors of its users in order to accurately measure advertising effectiveness. More specifically, one or more advertisements are selected from an advertising campaign, and the selected advertisements are targeted and presented to specific subsets of social networking system users while being withheld from other subsets of social networking system users. Following presentation of the advertisements, various online actions (e.g., searches, likes, shares, group joins, purchases, etc.) and offline actions of the users in the subsets are observed. The observed actions and/or other data may be compared, contrasted, and/or analyzed between the subsets to measure the effectiveness of the advertising campaign or advertisements.); and
 reducing computational lift calculation resource consumption for the advertising campaign by constraining the first holdout group to a first percentage of the first group type and a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit (see at least paragraphs 49-57; Paragraph 50 (process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement);  
Bruich does not specifically disclose, but Wood however discloses:
second holdout group to a same holdout ratio of households to generate a first constrained holdout group and a second constrained holdout group, respectively; and 
See at least the abstract (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Claims 2-3, 11, 18, 22-23:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
constraining the first holdout group to a first percentage of the first group type and the second holdout group to a second percentage of the second group type;
wherein the first percentage is equal to the second percentage;
See at least paragraph 12 (the pseudo-control group may be larger than the holdout subset. For example, the pseudo-control group may include five, ten, or twenty times more users than the holdout subset. The holdout subset may include a number of users that is any suitable percentage of the combined number of users of the holdout subset and the sample subset. For example, the holdout subset may include 10%, 5%, 1%, or 0.1% of the combined number of users of the holdout subset and the sample subset);

Claims 4, 12, 19 and 24:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
retrieving, from a publisher, the user identifiers (see at least paragraph 42 (The sample range 412 and or the holdout range 414 may be specified by an advertiser or a system operator to control the number of users included in each subset);  

Claims 5 , 13 and 25:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
retrieving, from the publisher, at least one of control group user identifiers, test group user identifiers, or exposed group user identifiers  (see at least paragraphs 54, 58; (Table 1, the column titled "Number of Impressions" includes different ranges of number of times the advertisement is presented to users in the sample subset. The additional columns in Table 1 identify lift metrics for product awareness and brand favorability corresponding to the different ranges of advertisement presentation);

Claims 6, 14, 20 and 26:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
 determining households that correspond to user identifiers associated with the purchase instances (see at least paragraph 10 (the pseudo-control group includes users in the sample subset that were not presented with the advertisements. More specifically, the pseudo-control group includes users in the sample subset that did not meet specific targeting criteria (e.g., demographic criteria, interest criteria, behavioral criteria), etc. for being shown advertisements. However, because such users were not randomly selected, the pseudo-control group cannot be considered a true control group. In another implementation, the pseudo-control group includes users external to or not known to be associated with the social networking system. In one aspect, the users external to the social networking system included in a pseudo-control group may not be users of a particular online entity (e.g., a website) but may be people, households, or other entities about which an advertiser has information (e.g., purchase transaction data). For purposes of illustration in this disclosure, such persons or households may be referred to as users); 

Claims 7 and 15:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
calculating a lift value for the advertisement campaign based on the first and the second holdout groups that are not exposed to the advertisement campaign (see at least claim 4; calculating the measure of effectiveness comprises: determining a total number for actions performed by the users not in the holdout subset that are associated with the one or more advertisements; determining a total number for the actions performed by the users of the holdout subset that are associated with the one or more advertisements; and computing a lift metric based on a comparison of the total number for the actions performed by the users not in the holdout subset and the total number for the actions performed by the users of the holdout subset);

Claims 8-9 and 16:
the combination of  Bruich/ Wood teaches the limitations above.
Bruich further discloses:
determining an All Outlet Adjustment factor by extrapolating panelist data from an audience measurement entity and applying the All Outlet Adjustment factor to the lift value for the advertisement campaign  (see at least paragraphs 49-51(when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset. The input value for the sample subset may be similarly computed. Hence, a total number of actions relating to content for a product, service or brand associated with the advertisement may be calculated for each of the sample and holdout subsets, and used to determine the lift metric);

Claims 27-28 and 30:
the combination of  Bruich/ Wood teaches the limitations above.
wherein the processor circuitry is to determine a lift value for the advertisement campaign based on the first and the second holdout groups by multiplying a number of households exposed to the advertisement campaign by an adjustment factor;
wherein the lift calculator is to calculate the lift value for the first group type by multiplying a number of households exposed to the advertisement campaign in the first group type by an adjustment factor;
Bruich in at least paragraph 49 disclsoes Upon observing the actions, the process generates 335 one or more metrics indicative of the effectiveness of the advertisement or advertising campaign. In one embodiment, the process determines effectiveness metrics that directly compare the observed actions of all or any combination of the users in the sample subset to the observed actions of users in the holdout subset. For example, the metrics may be generated based on a comparison between the observed actions of users in the sample subset actually presented with an advertisement (referred to as a "viewing group") and the observed actions of users in the holdout subset; Paragraph 50, discloses an embodiment where , the process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement; Paragraph  51 discloses (The input values (i.e., x2 and x1 of equation 1) for calculating a lift metric may be based on the observed actions of the sample subset and of the holdout subset. For example, when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset;
Wood in at least the abstract discloses (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit); Paragraph 14 discloses (generate a metric of advertisement responsiveness that considers an incremental  lift of the advertisement in connection with one or more reach values associated with purchaser/buyer types. Purchaser buyer types may include, but are not limited to category purchase intensity types (e.g., light category buyers, medium category buyers, heavy category buyers and/or non-category buyers);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Claims 29 and 31:
the combination of  Bruich/ Wood teaches the limitations above.
wherein the lift calculator is to calculate the lift value for the advertisement campaign based on a sum of lift values associated with the first group type and the second group type;
Bruich in at least paragraph 49 disclsoes Upon observing the actions, the process generates 335 one or more metrics indicative of the effectiveness of the advertisement or advertising campaign. In one embodiment, the process determines effectiveness metrics that directly compare the observed actions of all or any combination of the users in the sample subset to the observed actions of users in the holdout subset. For example, the metrics may be generated based on a comparison between the observed actions of users in the sample subset actually presented with an advertisement (referred to as a "viewing group") and the observed actions of users in the holdout subset; Paragraph 50, discloses an embodiment where , the process can calculate lift metrics. A lift metric may indicate the percentage change in awareness or favorability towards a brand, product, or service as a result of the advertisement; Paragraph  51 discloses (The input values (i.e., x2 and x1 of equation 1) for calculating a lift metric may be based on the observed actions of the sample subset and of the holdout subset. For example, when computing a lift metric for awareness, the process computes the input value for the holdout subset from the number of searches for, shares of, likes of, joining groups related to, and/or comments on content for a product, service or brand associated with the advertisement performed by users in the holdout subset;
Wood in at least the abstract discloses (creative lift calculator to reduce audience target calculations by determining a lift for respective ones of the buyer map intersections; claim 1 (a lift calculator to calculate a lift value for each of the first group type and the second group type based on the first constrained holdout group and the second constrained holdout group, at least one of the buyer type determiner, the holdout group identifier, the ratio constrainer, or the lift calculator implemented by a logic circuit); Paragraph 14 discloses (generate a metric of advertisement responsiveness that considers an incremental  lift of the advertisement in connection with one or more reach values associated with purchaser/buyer types. Purchaser buyer types may include, but are not limited to category purchase intensity types (e.g., light category buyers, medium category buyers, heavy category buyers and/or non-category buyers);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of marketing strategy with purchase driven planning as in Wood in the determining advertising based on observed actions in a social networking system as taught by Bruich with the motivation of offering a more secure handling of sensitive information as taught by Wood  over that of Bruich.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Harvey et al, US Pub No: 2013/0006706 A1, teaches using consumer purchase behavior for television targeting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wasswm Ashraf can be reached at (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682